Name: Commission Regulation (EEC) No 3924/87 of 22 December 1987 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors, and Regulation (EEC) No 745/87 derogating from it
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 87 Official Journal of the European Communities No L 369/25 COMMISSION REGULATION (EEC) No 3924/87 of 22 December 1987 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors, and Regulation (EEC) No 745/87 derogating from it THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the Market in cereals ('), as last amended by Regulation (EEC) No 3808/87 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3877/87 (4), Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (*), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 2169/86 (% as last amended by Regulation (EEC)- No 3642/87 Q, nominates a method to be useds for the determination of the degree of purity of the starch, whereas, however, it is provided that the 'modified Ewers polarimetric method' can be used during a transitional period until 31 December 1987 ; Whereas given that the method to be used from 1 January 1988 remains to be precisely defined and that certain improvements are still needed to ensure that this method is applied uniformy across the Community ; whereas it apperas that, whilst awaiting the required anali ­ tical precisions, the method currently in force should be temporarily extended ; Whereas a precise definition of the production classified under heading Nos 35.05 and 38.12 of the Common Customs Tariff (CN 3505 and 3809 respectively) together with the methods required to determine the composition of these products have not yet been established ; whereas the derogation provided by Commission Regulation (EEC) No 745/87 (8), derogating from Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors, should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In the second line of Annex II to Regulation (EEC) No 2169/86, the date '31 December 1987' is replaced by '30 June 1988 '. Article 2 In the first line of Article 1 of Regulation (EEC) No 745/87, the date '31 December 1987' is replaced by '30 June 1988 '. Article 3 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all "Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 357, 19 . 12. 1987, p. 12. (3) OJ No L 166, 25. 6. 1976, p. 3 . (4) OJ No L 365, 24. 12. 1987, p. 1 . O OJ No L 94, 9 . 4. 1986, p. 6. ( «) OJ No L 189, 11 . 7 . 1986, p. 12. 0 OJ No L 342, 4. 12. 1987, p. 10 . (8) OJ No L 75, 17. 3 . 1987, p. 15.